EXHIBIT 10.5B

NPS PHARMACEUTICALS, INC.

1998 STOCK OPTION PLAN
(reflects all amendments by the Board of Directors through December 2002)

1. GENERAL.           1.1 Purpose. The 1998 Stock Option Plan has been
established by the Company to provide a means by which employees, directors, and
consultants of the Company and its Affiliates may be given the opportunity to
benefit from increases in value of NPS stock through the granting of Options.
NPS seeks to (a) retain the services of present employees, directors, and
consultants; (b) secure and retain the services of new employees, directors, and
consultants; and (c) provide incentives for such persons to exert maximum
efforts for the success of the Company and thereby promote the long-term
interest of the Company, including the growth in value of the Company’s equity
and enhancement of long-term stockholder return.           1.2 Types of Options.
The Company intends that the Options issued under the Plan shall, in the
discretion of the Board or any Board Committee (see paragraph 3.2), be either
Incentive Stock Options or Nonstatutory Stock Options (defined below).          
1.3 Definitions. Unless otherwise defined, capitalized terms shall have the
meaning set forth in Section 2.         2. DEFINITIONS.           2.1 Affiliate
means any parent corporation or subsidiary corporation of the Company, whether
now or hereafter existing, as those terms are defined in Sections 424(e) and (f)
respectively, of the Code.           2.2 Board means the Board of Directors of
the Company.           2.3 Code means the Internal Revenue Code of 1986, as
amended.           2.4 Committee means a Committee appointed by the Board in
accordance with paragraph 3.2 herein.           2.5 Company means NPS
Pharmaceuticals, Inc., a Delaware corporation.           2.6 Consultant means
any person (including an advisor) engaged by the Company or an Affiliate to
render consulting services under arrangements intended to compensate such person
for such services. The term “Consultant” shall not include a Director who is
paid only a director’s fee by the Company or who is not compensated by the
Company for services as a Director.           2.7 Continuous Status as an
Employee, Director, or Consultant means the employment or relationship as an
Employee, Director, or Consultant is not interrupted or terminated by the
Company or any Affiliate. The Board, in its sole discretion, may determine
whether Continuous Status as an Employee, Director, or Consultant shall be
considered interrupted in the case of:             2.7.1 any leave of absence
approved by the Board, including sick leave, military leave, or any other
personal leave; provided, however, that for purposes of Incentive Stock

1

--------------------------------------------------------------------------------



      Options, any such leave may not exceed 90 days unless reemployment upon
the expiration of such leave is guaranteed by contract (including certain
Company policies) or statute; or             2.7.2

transfers between locations of the Company or between the Company, Affiliates or
its successor.

          2.8

Day of Determination means the date of the occurrence of an event that requires
the determination of the Fair Market Value of an award made hereunder.

          2.9

Director means a member of the Board.

         

2.10

Disability means total and permanent disability as defined in Section 22(e)(3)
of the Code.

          2.11

Employee means any person, including Officers and Directors, employed by the
Company or any Affiliate. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

          2.12

Exchange Act means the Securities Exchange Act of 1934, as amended.

          2.13

Fair Market Value means, as of any date, the value of the common stock of the
Company as determined as follows:

            2.13.1



If the common stock is listed on any established stock exchange or a national
market system, including without limitation, the National Market System of the
National Association of Securities Dealers, Inc. Automated Quotation (“Nasdaq”)
System, the Fair Market Value of a share of common stock shall be the closing
price for such stock on the Day of Determination as quoted on such system as
reported in the Wall Street Journal or such other source as the Board deems
reliable. In the event the Day of Determination falls on a date that the Nasdaq
system is closed, then the Fair Market Value shall be the closing sales price
for such stock on the last market trading day prior to the Day of Determination
as quoted on such system as reported in the Wall Street Journal or such other
source as the Board deems reliable.             2.13.2

If the common stock is quoted on Nasdaq (but not on the National Market System
thereof) or is regularly quoted by a recognized securities dealer but selling
prices are not reported, the Fair Market Value of a share of common stock shall
be the mean between the bid and asked prices for the common stock on the last
market trading day prior to the day of determination, as reported in the Wall
Street Journal or such other source as the Board deems reliable;

            2.13.3

In the absence of an established market for the common stock, the Fair Market
Value shall be determined in good faith by the Board.

         

2.14

Incentive Stock Option (or “ISO”) means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

          2.15

Non-Employee Director means a Director who is considered to be a “Non-Employee
Director” in accordance with Rule 16b-3(b)(3), or any other applicable rules,
regulations or interpretations of the Securities and Exchange Commission.

2

--------------------------------------------------------------------------------



  2.16 Nonstatutory Stock Option (or “NSO”) means an Option not intended to
qualify or not eligible to qualify as an ISO or an ISO which, subsequent to its
date of grant, no longer qualifies as an ISO under Section 422 of the Code.    
      2.17 Officer means a person who is an officer of the Company within the
meaning of Section 16a-1(f) of the Exchange Act and the rules and regulations
promulgated thereunder.           2.18 Option means a stock option granted
pursuant to the Plan.           2.19 Option Agreement means a written agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant.           2.20 Optionee means an Employee, Director, or
Consultant who holds an outstanding Option.           2.21 Outside Director
means a Director who is considered to be an “Outside Director” in accordance
with Section 162(m) of the Code, or any other applicable Code sections,
regulations, or interpretations of the IRS.           2.22 Plan means this 1998
Stock Option Plan.           2.23 Rule 16b-3 means Rule 16b-3 of the Exchange
Act or any successor to Rule 16b-3, as in effect when discretion is being
exercised with respect to the Plan.           2.24 Securities Act means the
Securities Act of 1933, as amended.         3. ADMINISTRATION.           3.1
Powers and Authority. The Plan shall be administered by or under the direction
of the Board unless and until the Board delegates administration to a Committee,
as provided in paragraph 3.2. The Board shall have the power subject to and
within the limitations of the express provisions of the Plan:             3.1.1
To determine from time to time: (a) which of the persons eligible under the Plan
shall be granted Options; (b) when and how Options shall be granted; (c) whether
an Option shall be intended to qualify as an ISO; (d) the provisions of each
Option granted (which need not be identical) including the time or times when a
person shall be permitted to receive stock pursuant to the exercise of such
Option; (e) whether a person shall be permitted to exercise such Option; and
(f) the number of shares with respect to which Options shall be granted to each
such person.             3.1.2 To construe and interpret the Plan and Options
granted under it, and to establish, amend, and revoke rules and regulations for
its administration. The Board, in the exercise of this power, may correct any
defect, omission, or inconsistency in the Plan or in any Option Agreement, in a
manner and to the extent it shall deem necessary or expedient to make the Plan
fully effective.             3.1.3 To amend the Plan as provided in Section 12.
            3.1.4 Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company.           3.2 Delegation. The Board may delegate administration of the
Plan to a Board committee composed of not fewer than two members (the
“Committee”). All members of the Committee 

3

--------------------------------------------------------------------------------



    shall be Outside Directors or Non-Employee Directors, to the extent
necessary to comply with the applicable provisions of Rule 16b-3 and Section
162(m). If administration is delegated to a Committee, the Committee shall have,
in connection with the administration of the Plan, the powers theretofore
possessed by the Board (and references in this Plan to the Board shall in such
event, be to the Committee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.         3.3 Director Status. Any
requirement that an administrator of the Plan be a Non-Employee Director or an
Outside Director shall not apply if the Board or the Committee expressly
declares that such requirement shall not apply.       4. SHARES SUBJECT TO THE
PLAN.         4.1 Available Shares. Subject to the provisions of Section 11, the
number of shares that may be issued pursuant to Options granted hereunder shall
not exceed in the aggregate four million nine hundred thousand (4,900,000)
shares of the Company's common stock.         4.2 Forfeited or Canceled Shares.
Any shares of stock for which an Option has been granted under the Plan that are
forfeited because of the failure to meet an Option grant contingency or
condition shall again be available for delivery pursuant to new grants under the
Plan. To the extent any shares of stock covered by an Option are not delivered
to an Optionee or beneficiary because the award is forfeited or canceled, or the
shares of stock are not delivered because the award is settled in cash, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of stock available for delivery under the Plan.    
    4.3 Payment with Shares. If the exercise price of any Option granted under
the Plan is satisfied by tendering shares of stock to the Company (by either
actual delivery or by attestation), only the number of shares of stock issued
net of the shares of stock tendered shall be deemed delivered for purposes of
determining the maximum number of shares of stock available for delivery under
the Plan.         4.4 Plan Limits. Shares of stock delivered under the Plan in
settlement, assumption, or substitution of outstanding awards (or obligations to
grant future awards) under the plans or arrangements of another entity shall not
reduce the maximum number of shares of stock available for delivery under the
Plan, to the extent that such settlement, assumption, or substitution is a
result of the Company or Affiliate acquiring another entity (or an interest in
another entity). Subject to the provisions of Section 11, the maximum number of
shares that may be covered by grants to any one individual shall be 750,000
shares during any three consecutive calendar years.       5. ELIGIBILITY.      
  5.1 Option Type. ISOs may be granted only to Employees. NSOs may be granted to
Employees, Directors, or Consultants.         5.2 Section 16 Compliance. No
Officer or Director shall be eligible for the benefits of the Plan unless at the
time discretion is exercised in the selection of an Officer or Director as a
person to whom Options may be granted, or in the determination of the number of
shares which may be covered by Options granted to the Officer or Director, the
Plan otherwise complies with the requirements of Rule 16b-3. This paragraph 5.2
shall not apply if the Board or Committee expressly declares that it shall not
apply.

4

--------------------------------------------------------------------------------

6. OPTION PROVISIONS. Each Option shall be in such form and shall contain such
terms and conditions as the Board shall deem appropriate. The provisions of
separate Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:           6.1 Term. No Option
shall be exercisable after the expiration of ten years from the date it was
granted.           6.2 Price. The exercise price of each Option shall be not
less than 100% of the Fair Market Value of the stock subject to the Option on
the date the Option is granted.           6.3 Consideration. The purchase price
of stock acquired pursuant to an Option shall be paid, to the extent permitted
by applicable statutes and regulations:             6.3.1 in cash; or          
  6.3.2 by delivery of already-owned shares of common stock of the Company, held
by the Optionee for at least six months, or a combination of cash and
already-owned shares of common stock of the Company; or             6.3.3
according to a deferred payment or other arrangement (which may include, without
limiting the generality of the foregoing, the use of other common stock of the
Company) with the person to whom the Option is granted or to whom the Option is
transferred pursuant to paragraph 6.4; or             6.3.4 pursuant to a broker
assisted exercise same-day sales program; or             6.3.5 as required in
the discretion of the Board or the Committee, either at the time of the grant or
exercise of the Option; or             6.3.6 any combination of 6.3.1 through
6.3.5 above.               In the case of any deferred payment arrangement,
interest shall be payable at least annually and shall be charged at the minimum
rate of interest necessary to avoid the treatment as interest, under any
applicable provisions of the Code, of any amounts other than amounts stated to
be interest under the deferred payment arrangement.           6.4
Transferability.             6.4.1 Incentive Stock Options. In order for an
Option to qualify for treatment as an ISO, it may not be transferable except by
will or by the laws of descent and distribution. In the event an Optionee
transfers such Option, such transfer shall constitute a disqualifying event and
the Option shall no longer qualify as an ISO but shall be considered a NSO under
the terms of this Plan.             6.4.2 Nonstatutory Stock Option. The Board
or Committee may, in its discretion, authorize all or a portion of the NSOs to
be granted to an Optionee to be on terms that permit transfer by such Optionee
to (a) the spouse, children, or grandchildren of the Optionee (“Immediate Family
Members”), (b) a trust or trusts for the exclusive benefit of such Immediate
Family Members, or (c) a partnership in which such Immediate Family Members are
the only partners, provided that (i) there may be no consideration for any such
transfer, (ii) the Option Agreement pursuant to which such

5

--------------------------------------------------------------------------------

      Options are granted must expressly provide for transferability in a manner
consistent with this Section, (iii) subsequent transfers of transferred Options
shall be prohibited except those occurring by will or the laws of descent and
distribution, and (iv) the Options shall continue to be subject to all the terms
and conditions that applied prior to transfer in the same manner and to the same
extent as non-transferred Options, including paragraphs 6.5 through 6.9. The
Options shall be exercisable by the transferee only to the extent, and for the
periods specified in such sections. The Company expressly disclaims any
obligation to provide notice to a transferee of the termination of the Option.  
          6.4.3 Unless transfer by an Optionee is specifically provided for in
an Option Agreement, a NSO shall not be transferable except by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Code or Title I of the Employee Retirement Income
Security Act, or the rules thereunder (a “QDRO”), and shall be exercisable
during the lifetime of the person to whom the NSO is granted only by such person
or any transferee pursuant to a QDRO.           6.5 Vesting. The total number of
shares of stock subject to an Option may, but need not, be allotted in periodic
installments (which may, but need not, be equal). The Option Agreement may
provide that from time to time during each of such installment periods, the
Option may become exercisable (“vest”) with respect to some or all of the shares
allotted to that period, and may be exercised with respect to some or all of the
shares allotted to such period and/or any prior period as to which the Option
became vested but was not fully exercised. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance criteria) as the Board may deem appropriate. The
provisions of this paragraph 6.5 are subject to any Option provisions governing
the minimum number of shares as to which an Option may be exercised.          
6.6 Securities Law Compliance. The Company may require any Optionee, or any
person to whom an Option is transferred under paragraph 6.4, as a condition of
exercising any such Option, (a) to give written assurances satisfactory to the
Company as to the Optionee's knowledge and experience in financial and business
matters and/or to employ a purchaser representative reasonably satisfactory to
the Company who is knowledgeable and experienced in financial and business
matters, and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Option; and
(b) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the Option for such person's own
account and not with any present intention of selling or otherwise distributing
the stock. These requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise of the Option has been registered under a then currently effective
registration statement under the Securities Act, or (ii) as to any particular
requirement, a determination is made by counsel for the Company that such
requirement need not be met in the circumstances under the then applicable
securities laws.           6.7 Termination of Employment or Relationship as an
Employee, Director, or Consultant. In the event an Optionee's Continuous Status
as an Employee, Director, or Consultant terminates (other than upon the
Optionee’s death or Disability), the Optionee may exercise his or her Option,
but only within such period of time as is determined by the Board, and only to
the extent that the Optionee was entitled to exercise at the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement). In the case of an ISO, the Board shall determine
such period of time (in no event to exceed three months from the date of
termination) when the Option is granted. If, at the date of termination, the
Optionee is not entitled to exercise his or her entire Option, the shares

6

--------------------------------------------------------------------------------

      covered by the unexercisable portion of the Option shall revert to the
Plan. If, after termination, the Optionee does not exercise his or her Option
within the time specified in the Option Agreement, the Option shall terminate,
and the shares covered by such Option shall revert to the Plan.           6.8
Retirement of Optionee. Notwithstanding any contrary Plan provision, in the
event an Optionee’s employment as an Employee, Director, or Consultant
terminates due to Optionee’s Retirement, the Optionee shall vest in that number
of shares subject to the Option that would have vested had the Optionee remained
an Employee, Director or Consultant for an additional two (2) years from the
date of Retirement. In addition, the Option shall remain exercisable until the
expiration of its term. For purposes of this paragraph, Retirement shall mean
the termination of service with the Company or an Affiliate of an Optionee on or
after the date on which the Optionee’s number of completed years of service with
the Company or Affiliate and age equal or exceed seventy (70) (including
termination due to death or Disability after such time).           6.9
Disability of Optionee. In the event an Optionee’s Continuous Status as an
Employee, Director, or Consultant terminates as a result of the Optionee’s
Disability, the Optionee may exercise his or her Option, but only within twelve
months from the date of such termination (or such shorter period specified in
the Option Agreement), and only to the extent that the Optionee was entitled to
exercise at the date of such termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). If,
at the date of termination, the Optionee is not entitled to exercise his or her
entire Option, the shares covered by the unexercisable portion of the Option
shall revert to the Plan. If, after termination, the Optionee does not exercise
his or her Option within the time specified herein, the Option shall terminate,
and the shares covered by such Option shall revert to the Plan.           6.10
Death of Optionee. In the event of the death of an Optionee, the Option may be
exercised, at any time within eighteen months following the date of death (or
such shorter period specified in the Option Agreement, but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement), by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent the
Optionee was entitled to exercise the Option at the date of death. If, at the
time of death, the Optionee was not entitled to exercise his or her entire
Option, the shares covered by the unexercisable portion of the Option shall
revert to the Plan. If, after death, the Optionee’s estate or a person who
acquired the right to exercise the Option by bequest or inheritance, or by
assignment as provided herein, does not exercise the Option within the time
specified herein, the Option shall terminate, and the shares covered by such
Option shall revert to the Plan.           6.11 Early Exercise. The Option
Agreement may, but need not, include a provision whereby the Optionee may elect
at any time while an Employee, Director, or Consultant to exercise the Option as
to any part or all of the shares subject to the Option prior to the full vesting
of the Option. Any nonvested shares so purchased may be subject to a repurchase
right in favor of the Company or to any other restriction the Board determines
to be appropriate.           6.12 Withholding. To the extent provided by the
terms of an Option Agreement, the Optionee may satisfy any federal, state, or
local tax withholding obligation relating to the exercise of such Option by any
of the following means or by a combination of such means:             6.12.1
cash payment; or             6.12.2 authorizing the Company to withhold shares
from the shares of the common stock otherwise issuable to the participant as a
result of the exercise of the Option; or

7

--------------------------------------------------------------------------------



      6.12.3  delivering to the Company owned and unencumbered shares of the
common stock of the Company.           7. NO REPRICING, CANCELLATION, or
RE-GRANT OF OPTIONS. Except for certain adjustments due to corporate
transactions described in Section 11, the exercise price for any outstanding
Option granted under the Plan may not be decreased after the Day of
Determination for such Option grant nor may an outstanding Option granted under
the Plan be surrendered to the Company as consideration in exchange for the
grant of a new Option with a lower exercise price.           8. COVENANTS OF THE
COMPANY             8.1 Stock Availability. During the terms of the Option
granted under the Plan, the Company shall keep available at all times the number
of shares of stock required to satisfy such grants up to the number of shares of
stock authorized under the Plan.             8.2 Authority. The Company shall
seek to obtain from each regulatory commission or agency having jurisdiction
over the Plan such authority as may be required to issue and sell shares of
stock acquired under the grants, provided, however, that this undertaking shall
not require the Company to register under the Securities Act either the Plan or
any stock issued or issuable pursuant to any such Option. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency, the authority which counsel for the Company deems necessary for the
lawful issuance and sale of stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell stock under such Options unless
and until such authority is obtained.           9. USE OF PROCEEDS FROM STOCK.
Proceeds from the exercise of Options under the Plan shall constitute general
funds of the Company.           10. MISCELLANEOUS.             10.1
Acceleration. The Board or the Committee shall have the power to accelerate the
time at which an Option may first be exercised or the time during which an
Option or any part thereof will vest, notwithstanding the provisions in the
Option Agreement stating the time at which it may first be exercised or the time
during which it will vest.             10.2 Ownership Rights. Neither an
Optionee nor any person to whom an Option is transferred under paragraph 6.4
shall be deemed to be the holder of, or to have any of the rights of a holder
with respect to any shares subject to such Option unless and until such person
has satisfied all requirements for exercise of the Option pursuant to its terms.
            10.3 Employment Rights. Nothing in the Plan or any instrument
executed pursuant thereto shall confer upon any Employee, Director, Consultant,
Optionee, or other holder of Options any right to continue in the employ of the
Company or any Affiliate (or to continue acting as a Director or Consultant) or
shall affect the right of the Company or any Affiliate to terminate the
employment or relationship as a Director or Consultant of any Employee,
Director, Consultant, or Optionee with or without cause.             10.4 ISO
Value Limit. To the extent that the aggregate Fair Market Value (determined at
the time of grant) of stock with respect to which ISOs granted after 1998 are
exercisable for the first time by any Optionee during any calendar year under
all plans of the Company and its Affiliates exceeds $100,000, the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as NSOs.

8

--------------------------------------------------------------------------------



11. ADJUSTMENTS UPON CHANGES IN STOCK AND CORPORATE TRANSACTIONS.           11.1
Stock Adjustments. If any change is made in the stock subject to the Plan, or
subject to any Option (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or otherwise), the Plan and outstanding Options will be
appropriately adjusted in the class(es) and maximum number of shares subject to
the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding Options.           11.2 Corporate Transactions. In the
event of: (a) a merger or consolidation in which the Company is not the
surviving corporation; (b) a reverse merger in which the Company is the
surviving corporation but the shares of the Company's common stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash, or otherwise; (c) a
strategic corporate event, such as a merger or acquisition, where the Company is
technically the surviving entity, but where other elements of a change of
control are present, i.e. change in management team or board composition; (d) a
transaction which the Board determines in its sole discretion to constitute a
change in control of the Company; or (e) any capital reorganization in which
more than fifty percent (50%) of the shares of the Company entitled to vote are
exchanged, then, the time during which Options outstanding under the Plan become
vested shall be accelerated and all outstanding Options shall become immediately
exercisable upon such event and such Options shall continue to be exercisable
until the later of (i) twenty-four (24) months from the effective date of such
event, or (ii) the time specified in the Option Agreement during which the
Option is exercisable following an Optionee’s termination of service; provided,
however, that in no event shall the Option be exercisable after the expiration
of its term.         12. AMENDMENT OF THE PLAN.           12.1 Amendments. The
Board at any time, and from time to time, may amend the Plan. However, as
provided in Section 11, no amendment shall be effective unless approved by the
stockholders of the Company within twelve months before or after the adoption of
the amendment, where the amendment will:             12.1.1 Increase the number
of shares reserved for Options under the Plan;             12.1.2 Modify the
requirements as to eligibility for participation in the Plan to the extent such
modification requires stockholder approval in order for the Plan to satisfy the
requirements of Sections 162(m) and 422 of the Code;             12.1.3 Modify
the Plan in any other way if such modification requires stockholder approval in
order for the Plan to satisfy the requirements of Section 422 of the Code or to
comply with the requirements of Rule 16b-3 or Nasdaq or other applicable
securities exchange listing requirements;             12.1.4 Decrease the
minimum exercise price set forth in paragraph 6.2; or             12.1.5 Remove
the limitation provided in Section 7.           12.2 Compliance. It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide under the provisions of the Code and the

9

--------------------------------------------------------------------------------



      regulations promulgated thereunder relating to ISOs and/or to bring the
Plan and/or ISOs granted under it into compliance therewith.             12.3
Consent. Rights and obligations under any Option granted before amendment of the
Plan shall not be altered or impaired by any amendment of the Plan unless (a)
the Company requests the consent of the person to whom the Option was granted
and (b) such person consents in writing.           13. TERMINATION OR SUSPENSION
OF THE PLAN.             13.1 Termination. The Board may suspend or terminate
the Plan at any time. Unless sooner terminated, the Plan shall terminate on
midnight, May 31, 2008. No Options may be granted under the Plan while the Plan
is suspended or after it is terminated.           13.2 Rights and Obligations.
Any Options granted while the Plan is in effect shall not be altered or impaired
by suspension or termination of the Plan, except with the consent of the holder
of the Options.           14.   EFFECTIVE DATE OF PLAN. The Plan shall become
effective as determined by the Board, but no Options granted under the Plan
shall be exercisable unless and until the Plan has been approved by the
stockholders of the Company.

10

--------------------------------------------------------------------------------